Per Curiam.
The relator applied to the building inspector of the township of Maplewood for a permit to erect a two-story building to contain stores on the lower floor and apartments on the second floor.
It appears that the permit was refused solely because the land in question was within the single or two-family residence district as established by a zoning ordinance, and that the building in question was prohibited thereby.
We think that the case is controlled by the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of Errors and Appeals is binding in this court in the absence of modification in that court, and as yet there has been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.